NOTIFICATION OF LATE FILING (Check One): Form 10-K Form 20-F Form 11-K X Form 10-Q Form N-SAR Form N-CSR UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMBNumber3235-0058 Expires: March 31, 2006 Estimated average burden hoursperresponse....2.50 SEC FILE NUMBER 000-05486 CUSIP NUMBER 740884-10-1 For Period Ended: March 31, 2005 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I  REGISTRANT INFORMATION Presidential Life Corporation (Full Name of Registrant) N/A ( Former Name if Applicable ) 69 Lydecker Street Address of Principal Executive Office (Street and Number) Nyack, New York 10960 (City, State and Zip Code) PART II  RULES 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) X (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; X (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountants statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. (See Exhibit 1) PART III  NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company was unable to file its Form 10-Q for the quarterly period ended March 31, 2005 on May 10, 2005 without reasonable effort or expense because additional time was required to reflect certain changes in the Edgarized version of Form 10-Q as a result of comments provided by its independent registered public accounting firm, Deloitte & Touche LLP, on May 10, 2005. The Company expects to file its Form 10-Q immediately subsequent to the filing of this Form 12b-25. PART IV  OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Charles Snyder 358-2300 (Name) (AreaCode) Telephone Number (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).
